DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, and 7 are objected to because of the following informalities:  the claims have a different preamble than the claim from which they depend. The Examiner recommends changing the preamble to be consistent with the parent claim, i.e. “The kit of claim 1, wherein the seal cup further comprises” or something similar as grammatically appropriate to maintain consistency.  Appropriate correction is required.
Claim 4 is objected to because of the following informality: the claim should end in a period not a semi-colon. Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transparent member covering a  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,970,587 (hereinafter Armenta).
Regarding claim 1, Armenta discloses a toilet installation and pressure testing kit (fig. 2), the kit comprising: a seal cup (1) with the seal cup comprising a lower cavity (9), an upper lip (2) and a plurality of feet (27, 28) with the plurality of feet attached to a lower surface (5) of the upper lip (fig. 3).
Regarding claim 2, the lower surface (5) of the upper lip (2) comprises a concentric wall (21) that comports with a wax free spring seal (4) (the seal being made from a material other than wax and having a resiliency and thus functions as a spring).
Regarding claim 3, the upper lip (2) comprises a planar surface not defining a lower cavity (fig. 1, 2).
Regarding claim 4, there are a plurality of attachment bolts (6, 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armenta in view of US Patent 3,419,298 (hereinafter Worley).
Regarding claim 5, Armenta shows all in the instant invention as claimed as set forth above but fails to show a plurality of cap assemblies, each cap assembly comprising an outer cap with the outer cap having an inside surface comprising inner threads, and an inner cap with the inner cap comprising outwardly disposed outer threads. Attention is turned to Worley which shows using cap assemblies (10) for covering a toilet bolt and providing adjustability in length to accommodate different floor and toilet base thicknesses (col. 1, ln. 61 – 67), each cap assembly having an outer cap (16) having an inside surface comprising inner threads (32) and an inner cap (14) comprising outwardly disposed outer threads (28). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a plurality of cap assemblies, each cap assembly comprising an outer cap with the outer cap having an inside surface comprising inner threads, and an inner cap with the inner cap comprising outwardly disposed outer threads to allow for adjustability to accommodate different floor and base thicknesses when installing the toilet as evidenced by the teachings of Worley mentioned above.
Regarding claim 6, Armenta shows a wax free spring seal (4) (the seal being made from a material other than wax and having a resiliency and thus functions as a spring).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armenta in view of US Patent 6,170,529 (hereinafter Howe).
Regarding claim 7, Armenta shows all in the instant invention as claimed as set forth above but fails to show a transparent member covering a top void of the seal cup. Attention is turned to Howe which teaches including a transparent member (26) covering a test cap (22), teaching that using a transparent material allows for detecting leaks when testing (col. 2, ln. 12 – 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a transparent member covering a top void of the seal cup to allow for easily detecting leaks during testing as evidenced by the teachings of Howe mentioned above.
Claims 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armenta in view of US Patent 5,380,070 (hereinafter Fitzgerald).
Regarding claims 8 – 10, Armenta shows all in the instant invention as claimed as set forth above but fails to show a plurality of thermal caps with each thermal cap comprising an outer curved surface, an outer flat surface, a bottom surface, a cap sleeve, and a threaded insert. Attention is turned to Fitzgerald which shows a cap (10) comprising an outer curved surface (top portion adjacent leader line 10 in fig. 1), an outer flat surface (hexagonal flat surfaces adjacent leader line 12 in fig. 1), a bottom surface (16), a cap sleeve (12), and a threaded insert (20), the threaded insert comprises outer friction ridges (corners of hexagonal shape form ridges), an exterior lip (extension near leader line 20 in fig. 4), a super smooth .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,041,242 (Yssel) shows an unclaimed feature of a test flange assembly having triangular shaped flanges (see fig. 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754